Citation Nr: 1602451	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  99-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a chronic immune system disorder, to include a connective tissue disorder manifested by pleurisy, pericarditis, myocarditis, neuropathy of the feet, lymphadenopathy, night sweats, joint pain, fatigue, malaise, intestinal pain, and diarrhea.  

2.  Entitlement to increased initial ratings for the postoperative residuals of a pineal cytoma, rated 60 percent from July 31, 1997; 100 percent under the provisions of 38 C.F.R. § 4.30 from August 1, 1997, to November 30, 1997; and 10 percent thereafter (excepting those period in which the Veteran participated in further periods of active duty.)  


WITNESSES AT HEARINGS ON APPEAL

Appellant and M. W.



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active duty service from January 1991 to August 1991, from February 2003 to September 2003, and from September 2007 to January 2008. 

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a December 2003 supplemental statement of the case (SSOC) the RO denied claims of entitlement to service connection for a brain tumor, to include a pineal gland tumor, and a chronic skin disorder to include shingles.  The December 2003 SSOC expanded the issues on appeal to include the issue of service connection for an immune system disorder, manifested by symptoms of malaise, night sweats, lymphadenopathy and recurrent shingles.  In July 2005, and April 2006, the Board remanded the claims.  In May 2009, the Board denied the claims.  

The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, while her case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's May 2009 decision.  In January 2012, the Court issued an Order vacating the May 2009 Board decision.  In March 2012, the Board remanded the claims for additional development. 

In January 2006, the Veteran was afforded a hearing before the undersigned Veterans Law Judge. The Veteran had previously testified at a personal hearing before the RO. 

In a May 2012 rating decision, the RO granted service connection for shingles and a pineal gland tumor.  The Veteran appealed the initial rating assigned for the pineal gland tumor only.  In December 2014, the Veteran testified at a hearing on this issue at the RO.  

In October 2012, the Board again denied the Veteran's claim of service connection for a chronic immune system disorder and the denial was appealed to the Court.  In September 2013, the Court again remanded the case to the Board pursuant to a JMR wherein the parties agreed, in part, that a medical opinion utilized by the Board as a basis for the denial was inadequate and that a new medical opinion was necessary.  

In May 2014, the Board again remanded the issue of service connection for a chronic immune system disorder so that a supplemental medical opinion could be obtained from the VA examiner whose opinion had been found inadequate in the JMR.  While this was accomplished, the Veteran has requested that a new examination be performed by an examiner who has not yet evaluated the case.  

The appeal was remanded by the Board for further development of the evidence in May 2015.  While the development was accomplished, the issues must again be remanded to insure due process.  As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

As noted, the case was remanded by the Board in May 2015 for further development.  If the issues remained denied after the development was accomplished, and in accordance with VA law and regulations, the Veteran was to be provided a supplemental statement of the case (SSOC).  See 38 C.F.R. § 19.31.  Review of the record shows that the requested development was accomplished by the AOJ in June and July 2015 medical examinations and addendum opinions.  In addition, the Veteran submitted additional evidence in September 2015.  Following the development and submission of the evidence, the AOJ did not provide the Veteran a SSOC.  

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, she should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

